Smith, P. J. (concurring):
I concur in the opinion of Mr. Justice Woodward in so far as he holds that Governor Sulzer was not a de facto Governor at the time of the attempted granting of the pardon to relator. I do not understand that it is claimed that he was then a de jure Governor. Upon his impeachment his powers and duties devolved upon the Lieutenant-Governor under section 6 of article 4 of the Constitution. By section 13 of article 6 of the Constitution the word “impeachment” seems to be defined as the act of the Assembly in presenting by a majority vote articles of impeachment to be tried by the Court for the Trial of *730Impeachments to be thereafter formed. I also am of opinion that inasmuch as the term of relator’s imprisonment has expired, and as the object of this writ is to relieve relator from unlawful imprisonment, the matter has now become academic, and the relator’s rights should be determined in some other proceeding when the determination can be effective to secure to him such rights as he may lawfully have under the paper claimed by him to be a pardon. I, therefore, vote to dismiss the appeal.
Order affirmed, without costs.